              Case 2:12-cr-00131-RAJ Document 59 Filed 06/29/20 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
       UNITED STATES OF AMERICA,                       NO. CR12-131 RAJ
10
                            Plaintiff
11                                                     ORDER GRANTING UNITED STATES’
                       v.                              MOTION TO FILE A BRIEF IN EXCESS
12
                                                       OF TWELVE PAGES
13     SHANE STEPHEN ANELLO,
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion
17
     (Dkt #57) is GRANTED. The United States may file its Response to Defendant Shane
18
     Stephen Anello’s Motion for Compassionate Release Pursuant to 18 U.S.C. §
19
     3582(c)(1)(A) that does not exceed 14 pages in length.
20
           DATED this 29th day of June, 2020.
21
22
23
                                                    A
                                                    The Honorable Richard A. Jones
24                                                  United States District Judge
25
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Anello, CR12-131 RAJ - 1                               (206) 553-7970
